 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 1 of 6 PageID: 42




FOX ROTHSCHILD LLP
BY: Colin Dougherty
IDENTIFICATION NOS. 030432001                                       ATTORNEY FOR DEFENDANTS
10 SENTRY PARKWAY, SUITE 200                                        JONATHAN SIEBERT AND
P.O. BOX 3001                                                       VISION SOLAR, LLC
BLUE BELL, PA 19422-3001
MAIN NUMBER: (610) 397-6500

                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


 RICHARD ZELMA, pro se

                                      Plaintiff,        CIVIL ACTION

                v.
                                                        C.A. NO.:
 JOHNATHAN SEIBERT, VISION SOLAR,
 LLC, d/b/a/ VISION SOLAR NJ, LLC, d/b/a/               Removed from the Superior Court of New
 VISION SOLAR FL, LLC, d/b/a/ ENERGY–                   Jersey, Law Division, Bergen County, Docket
 XCHANGE, MARK GETTS, SOLAR                             No. BER-L-7525-20
 XCHANGE, Inc., and TELEMARKETER[S]
 CALLING FROM (908) 275-3308; (800) 746-
 7748; (818) 702-1899; and (609) 893-5078,              NOTICE OF REMOVAL

                                      Defendants.


TO:     THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT
        OF NEW JERSEY

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331 and 1446, Defendants,

Jonathan Seibert and Vision Solar, LLC (collectively “Defendants”), are hereby removing the

above-captioned matter that is currently pending in Superior Court of New Jersey, Bergen County,

under civil docket no. BER-L-7525-20, to the United States District Court for the District of New

Jersey. This removal is being filed with the consent and support of Mark Getts and Solar

Exchange. In support of this notice, Defendants aver as follows:

        1.     On or about December 1, 2020, Plaintiff Richard Zelma (“Zelma”) commenced this

action by filing a Complaint against Defendants in the Superior Court of New Jersey for Bergen


118021505.v3
 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 2 of 6 PageID: 43




County under civil docket no. BER-L-7525-20. A true and correct copy of Plaintiff’s Complaint

is attached hereto as Exhibit 1.

        2.      On or about December 4, 2020, Plaintiff Richard Zelma, representing himself pro

se, served Plaintiff’s Complaint by email on the undersigned counsel who previously agreed to

accept service on behalf of the Defendants.

        3.      This Court has original jurisdiction over this action based upon federal question

under 28 U.S.C. § 1331. Section 1331 provides that federal “district courts shall have original

jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United States.”

28 U.S.C. § 1331. Accordingly, this Court has federal question jurisdiction because Plaintiff

asserts claims under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, a federal

statute enacted by Congress in 1991.

        4.      “The presence or absence of federal-question jurisdiction is governed by the ‘well-

pleaded complaint rule,’ which provides that federal jurisdiction exists only when a federal

question is presented on the face of the plaintiff's properly pleaded complaint. The rule makes the

plaintiff the master of the claim; he or she may avoid federal jurisdiction by exclusive reliance on

state law.” Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (Brennan, J.) (internal citations

omitted)

        5.      Counts I – III of Plaintiff’s Complaint assert alleged violations of the TCPA. See

Ex. 1, at pp. 15-18.

        6.      In Mims v. Arrow Fin. Servs, LLC, the Supreme Court of the United States

unanimously held that federal district courts have federal question jurisdiction over alleged

violations of the TCPA. 565 U.S. 368, 386–87 (2012) (Ginsburg, J.) (“Nothing in the text,




118021505.v3
 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 3 of 6 PageID: 44




structure, purpose, or legislative history of the TCPA calls for displacement of the federal-question

jurisdiction U.S. district courts ordinarily have under 28 U.S.C. § 1331.”).

        7.      Removal to this Court is proper under 28 U.S.C. § 1441 because this district and

division embrace the place, Bergen County, New Jersey, where this action is pending.

        8.      Pursuant to 28 U.S.C. § 1446(a), Defendants have attached herewith and

incorporate by reference, a copy of all process, pleadings, and orders in this matter. A true and

correct copy of the electronic notices, summons, and track assignments for Zelma v. Seibert et al.

Bergen County Case No. 007525-20, is attached hereto as Exhibit 2.

        8.      Defendants will provide immediate notice of this filing of this Notice of Removal

to Plaintiff as required by 28 U.S.C. § 1446(d).

        9.      Defendants will also file a copy of this Notice with the Clerk of the Bergen County

Courthouse for the Superior Court, Law Division as required by 28 U.S.C. § 1446(d), once a time-

stamped copy of the removal papers are received and can be included in the materials submitted

to the state court.

        WHEREFORE, Defendants respectfully requests that this action presently pending in the

Superior Court, Law Division for Bergen County, New Jersey be removed to the United States

District Court for the District of New Jersey.

Dated: December 30, 2020                         Respectfully submitted:

                                                 FOX ROTHSCHILD LLP

                                                 By:    /s/ Colin Dougherty
                                                        Colin D. Dougherty
                                                        10 Sentry Parkway, Suite 200
                                                        P.O. Box 3001
                                                        Blue Bell, PA 19422
                                                        (610) 397-6500
                                                        Attorney for Defendants
                                                        Solar Exchange, LLC and Jonathan Seibert



118021505.v3
 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 4 of 6 PageID: 45




                                CERTIFICATE OF SERVICE

        I, Colin D. Dougherty, hereby certify that a true and correct copy of the foregoing Notice

of Removal was served on December 30, 2020, via email and first-class mail, upon:

                                      Richard Zelma, pro se
                                       940 Blanch Avenue
                                      Norwood, NJ 076488
                                     tcpalaw@optonline.net



Dated: December 30, 2020

                                             FOX ROTHSCHILD LLP

                                             By:     /s/ Colin D. Dougherty
                                                     Colin D. Dougherty




118021505.v3
 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 5 of 6 PageID: 46




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 RICHARD ZELMA, pro se

                                        Plaintiff,        CIVIL ACTION

                v.
                                                          C.A. NO.:
 JOHNATHAN SEIBERT, VISION SOLAR,
 LLC, d/b/a/ VISION SOLAR NJ, LLC, d/b/a/
 VISION SOLAR FL, LLC, d/b/a/ ENERGY–                     NOTICE OF REMOVAL
 XCHANGE, MARK GETTS, SOLAR
 XCHANGE, Inc., and TELEMARKETER[S]
 CALLING FROM (908) 275-3308; (800) 746-
 7748; (818) 702-1899; and (609) 893-5078,

                                        Defendants.


TO:     Richard Zelma
        940 Blanch Avenue
        Norwood, NJ 076488


        PLEASE TAKE NOTICE that the Defendants Jonathan Seibert, Vision Solar, LLC,

Vision Solar FL, LLC, Vision Solar NJ, LLC, Energy Exchange, Mark Getts, and Solar Xchange

(collectively “Defendants”), has filed a Notice in the United States District Court for the District

of New Jersey for the removal of the above-captioned action that is currently pending in the

Superior Court, Law Division for Bergen County, New Jersey under civil docket number

007525-20. A true and correct copy of Defendant’s Notice of Removal is attached to this Notice

and is hereby served upon you.




118021505.v3
 Case 2:20-cv-20595-KM-ESK Document 2 Filed 12/31/20 Page 6 of 6 PageID: 47




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 RICHARD ZELMA, pro se

                                       Plaintiff,        CIVIL ACTION

                v.
                                                         C.A. NO.:
 JOHNATHAN SEIBERT, VISION SOLAR,
 LLC, d/b/a/ VISION SOLAR NJ, LLC, d/b/a/
 VISION SOLAR FL, LLC, d/b/a/ ENERGY–                    NOTICE OF REMOVAL
 XCHANGE, MARK GETTS, SOLAR
 XCHANGE, Inc., and TELEMARKETER[S]
 CALLING FROM (908) 275-3308; (800) 746-
 7748; (818) 702-1899; and (609) 893-5078,

                                       Defendants.


TO: THE CLERK OF COURT

        I, Colin D. Dougherty, counsel for Defendants Vision Solar, LLC and Jonathan Seibert,

hereby certify that a copy of the foregoing Notice of Removal will be filed with the Clerk of the

Superior Court, Law Division for Bergen County, New Jersey immediately upon receipt of the

certified copy from the United States District Court for the District of New Jersey.



                                             Respectfully submitted:

                                             FOX ROTHSCHILD LLP

                                             By:     /s/ Colin D. Dougherty
                                                     Colin D. Dougherty




118021505.v3
